Case 5:20-cv-00055-JPB Document 12 Filed 06/26/20 Page 1 of 2 PageID #: 99




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING

ALONZO HORACE HARRIS,

              Petitioner,

v.                                                       CIVIL ACTION NO. 5:20-CV-55
                                                         (BAILEY)
BRYAN M. ANTONELLI,
Warden,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On this day, the above-styled matter came before this Court for consideration of the

Report and Recommendation of United States Magistrate Judge James P. Mazzone

[Doe. 101. Pursuant to this Court’s Local Rules, this action was referred to Magistrate

Judge Mazzone for submission of a proposed report and recommendation (“R&R”).

Magistrate Judge Mazzone filed his R&R on May21, 2020, wherein he recommends that

petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C. § 2241 [Doe. 11 be denied

and dismissed without prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of da novo

review and the right to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v.

                                             1
Case 5:20-cv-00055-JPB Document 12 Filed 06/26/20 Page 2 of 2 PageID #: 100




Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of service, pursuant to 28 U.S.C.             § 636(b)(1) and   Fed. R.   civ.   P. 72(b).

Service was accepted on May 26, 2020. [Doc. 11]. Accordingly, petitioner had until June

9,2020, to file objections to the R&R. To date, no objections have been filed. Accordingly,

this Court will review the R&R for clear error.

                 Upon careful review of the above, it is the opinion of this Court that the Report and

Recommendation [Doc. 10] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judges report. Accordingly, petitioner’s Petition

for Habeas Corpus Pursuant to 28 U.S.C.                    §   2241 [DoG. 1] is hereby DISMISSED

WITHOUT PREJUDICE. This Court further ORDERS that this matter be STRICKEN from

the active docket of this Court and DIRECTS the Clerk to enter judgment in favor of

respondent.

                 It is so ORDERED.

                 The Clerk is directed to transmit copies of this Orderto any counsel of record herein

and to mail a copy to the pro se petitioner.

                 DATED: June 26, 2020.




                                                         PRESTON
                                                    UNITED STATES DISTRICT JUDGE




                                                       2




as..   &4   PS     A--—-.        Ls..s.. P.
